Case 20-12204-SDM          Doc 26    Filed 07/22/20 Entered 07/22/20 11:34:58             Desc Main
                                    Document     Page 1 of 15



                      IN THE UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF MISSISSIPPI

IN RE:

       CAPITAL ASSET MANAGEMENT, LLC                                    CASE NO. 20-12204-SDM

               DEBTOR                                                                CHAPTER 11

                   ANSWER AND RESPONSE TO MOTION FOR
               ENTRY OF AN ORDER MODIFYING AUTOMATIC STAY
            PURSUANT TO SECTION 362(d)(1) OF THE BANKRUPTCY CODE

       COMES NOW Capital Asset Management, LLC (the “Debtor”), and files this its Answer and

Response to the Motion for Entry of an Order Modifying Automatic Stay Pursuant to Section

362(d)(1) of the Bankruptcy Code (the “Motion”) [Docket No. 6], filed herein by Roche Diagnostics

Corp. and Roche Diabetes Care, Inc. (collectively, “Roche”), and, answering the Motion paragraph

by paragraph, Debtor answers and alleges as follows, to-wit:

                                PRELIMINARY STATEMENT

       1.      Debtor denies Paragraph 1. The Debtor is a single member LLC owned by The

Minga 2013 Irrevocable Trust, LLC that was established in the State of Nevada and its Trustee is

Premier Trust, Inc.

       2.      Debtor denies Paragraph 2. Certain assets belonging to the Debtor have been seized.

       3.      Debtor admits that the district court judge in the Northern District of Alabama entered

a default against the Defaulted Debtors, as defined in the Motion, except that it denies that the

judgment was a default judgment, but was instead a default. Debtor respectfully disagrees with

Judge Bowdre’s decision, as evidenced by the attached Motion to Alter or Amend, which is

incorporated by reference and marked as Exhibit “A”.

       4.      Admitted.
Case 20-12204-SDM          Doc 26    Filed 07/22/20 Entered 07/22/20 11:34:58          Desc Main
                                    Document     Page 2 of 15



        5.     The allegations, inferences and conclusions contained in Paragraph 5 of the Motion

are denied.

        6.     While Debtor admits that the Alabama Action has progressed, and that discovery has

been undertaken, it denies the remaining allegations, inferences and conclusions contained in

Paragraph 6 of the Motion.

                                JURISDICTION AND VENUE

        7.     Admitted.

                                        BACKGROUND

        A.     The Debtors’ Priority Care Scheme

        8.     Debtor denies the allegations, inferences and conclusions contained in Paragraph 8

of the Motion. The opinion of the court is not a final judgment, and is subject to alteration and,

perhaps, appeal.

        9.     Debtor admits that these are allegations in the Second Amended Complaint but denies

same.

        10.    Debtor admits that these are allegations in the Second Amended Complaint but denies

same.

        11.    Debtor admits that these are allegations in the Second Amended Complaint but denies

same.

        12.    Debtor admits that these are allegations in the Second Amended Complaint but denies

same.




                                               -2-
Case 20-12204-SDM        Doc 26    Filed 07/22/20 Entered 07/22/20 11:34:58              Desc Main
                                  Document     Page 3 of 15



       B.      Roche’s Damages

       13.     Debtor denies the allegations, inferences and conclusions contained in Paragraph 13

of the Motion. The opinion of the court is not a final judgment, and is subject to alteration and,

perhaps, appeal.

       14.     Debtor denies the allegations, inferences and conclusions contained in Paragraph 14

of the Motion. The opinion of the court is not a final judgment, and is subject to alteration and,

perhaps, appeal.

       15.     Debtor denies the allegations, inferences and conclusions contained in Paragraph 15

of the Motion. The opinion of that court is not a final judgment, and is subject to alteration and,

perhaps, appeal.

       C.      Roche’s Claims and Litigation in the Alabama Action

       16.     Debtor denies the allegations, inferences and conclusions contained in Paragraph 16

of the Motion. The opinion of the court is not a final judgment, and is subject to alteration and,

perhaps, appeal.

       17.     Debtor denies the allegations, inferences and conclusions contained in Paragraph 17

of the Motion. The opinion of the court is not a final judgment, and is subject to alteration and,

perhaps, appeal.

       18.     Debtor denies the allegations, inferences and conclusions contained in Paragraph 18

of the Motion. The opinion of the court is not a final judgment, and is subject to alteration and,

perhaps, appeal.

       19.     Debtor admits the District Court papers speak for themselves. Affirmatively, to the

extent the interest bearing account mentioned in Paragraph 19 has funds contained in it that are the


                                                -3-
Case 20-12204-SDM          Doc 26    Filed 07/22/20 Entered 07/22/20 11:34:58            Desc Main
                                    Document     Page 4 of 15



property of the Debtor, Capital Asset Management, LLC, Roche should return those funds to the

bankruptcy estates in that they remain property of the bankruptcy estates. Further, in order to carry

out the requirements of the Office of the United States Trustee, those funds must be placed in a

debtor-in-possession account at an authorized depository. The funds will be requested to be returned

to the Debtor, Capital Asset Management, LLC.

       20.     Debtor admits the pleadings mentioned in Paragraph 20 of the Motion speak for

themselves and that Judge Bowdre has entered certain orders and opinions.

       D.      The Debtors Commence a Chapter 11 Case Just Before Damages Are to Be
               Determined, but Continue to Litigate Despite the Automatic Stay

       21.     Admitted.

       22.     Debtor admits that the pleadings and papers in the Alabama Action speak for

themselves.

       23.     Denied.

                                     RELIEF REQUESTED

       24.     Debtor denies Roche is entitled to the relief requested. Roche should return the

property of the Debtor to the estate promptly.

                              BASIS FOR RELIEF REQUESTED

       25.     Debtor admits the noted authority speaks for itself. Indeed, the language of the cases

cited by Roche to the effect that this decision lies within the sound discretion of this Honorable

Court, and that this Court must determine whether cause exists on a case-by-case basis is more than

adequate authority for this Court to review the underlying facts, the status of these cases, the

inextricable intertwining of the bankruptcy issues between and among all of the parties, including



                                                 -4-
Case 20-12204-SDM          Doc 26    Filed 07/22/20 Entered 07/22/20 11:34:58                 Desc Main
                                    Document     Page 5 of 15



Roche and this Debtor. These facts thus justify this Honorable Court in using its discretion to deny,

at least for the time being, the lifting of the automatic stay.

        26.     Debtor admits the noted authority speaks for itself. Additionally, especially in the

case of In re Armstrong and Guy Law Office, LLC as cited, there was not present in that particular

automatic stay litigation the questions of property of the estate, fraudulent conveyances, turnover of

property and the numerous core/non-core issues which are inextricably intertwined here by, between

and among Roche, the other Debtors, Capital Asset Management and possibly other entities.

        27.     Debtor admits the noted authority speaks for itself. Here, the prejudice to the interests

of legitimate creditors of these cases, and to Capital Asset Management, LLC, is significant. In

addition to the issue of adequate representation of counsel in the Alabama Action, the cost to litigate

those issues (when there may be little funds to pay counsel or to pay creditors’ claims) in and of itself

mitigates against lifting the automatic stay, at least at this particular point in time. Moreover, if the

stay is lifted, there exists the distinct probability that conflicting issues with respect to discovery

matters, rulings of the different courts with respect to property of the estate, fraudulent conveyances,

automatic stay provisions and numerous overlapping issues will lead to multiple appearances in both

courts with parties seeking to advance or protect their particular interests. There is a distinct possibly

of inconsistent rulings and duplications of efforts between the Alabama court and this Honorable

Court if preliminary issues (property of the estate, fraudulent conveyances and related matters) are

not resolved here. In the event this Honorable Court denies, at least for the time being, the Motion,

those conflicts and conflicting, inconsistent and multiple rulings will be avoided.

        28.     Debtor admits there is remaining in the district court the issue of the amount of

Roche’s claim against the Defaulted Debtors.


                                                   -5-
Case 20-12204-SDM         Doc 26    Filed 07/22/20 Entered 07/22/20 11:34:58             Desc Main
                                   Document     Page 6 of 15



       Affirmatively, modifying the automatic stay will most definitely place a burden on the

Defaulted Debtors as well as the Debtor in this case, Capital Asset Management, LLC and the other

Debtors. Neither the Defaulted Debtors, nor the “non-defaulted” Debtors have obtained an

agreement of counsel to represent them in the Alabama Action. No application to employ counsel

for the Debtors in the Alabama Action is pending before this Court. And, in many of the Debtors’

current situations, there are no funds readily available with which to compensate counsel in the

Alabama Action.

       Moreover, this Honorable Court is the only court that can grant the most “one stop shopping”

to Roche, the Debtors and stakeholders such as the Debtor in this case. For example, some of the

funds that have been frozen in the Alabama Action are property of the Debtors’ bankruptcy estates

(to the extent the Debtors have funds on deposit there). A significant amount of the funds held in

the Alabama Action came from Capital Asset Management, an entity owned by a trust that was

established by Mr. and Mrs. Minga a number of years ago. The interplay between and among that

trust, the assets of Capital Asset Management, the assets of the Debtors in these bankruptcy cases

(some of which are held in the Alabama Action), what is/is not property of these bankruptcy estates,

the potential fraudulent conveyances alleged by Roche to have occurred over the years, the potential

claims of the Debtors in these Chapter 11 cases to assert fraudulent conveyance claims for their

funds being dissipated both with respect to transfers to the trust, to Capital Asset Management and

in the Alabama Action all clearly place the “one stop shop” litigation as to those claims before this

Honorable Court.

       Further, responding in the affirmative, it will be up to this Court to determine what is/what

is not property of these Chapter 11 estates, including the over $30 million of Capital Asset


                                                 -6-
Case 20-12204-SDM          Doc 26    Filed 07/22/20 Entered 07/22/20 11:34:58            Desc Main
                                    Document     Page 7 of 15



Management funds that are being held in the Alabama Action. Unless and until creditors and this

Court know what the “pot” looks like to resolve/pay claims, the Alabama Action should remain

stayed until these questions are resolved by this Honorable Court. After all, there is no rush in the

Alabama Action to do anything because the funds (whether held there or with this Honorable Court)

are not going anywhere absent court orders, and there is no “melting ice cube” that would push that

litigation before all of the stakeholders in these Chapter 11 cases learn what money is available or

what money is not available and who owns what money.

        Further answering, in the affirmative, it appears, from Footnote 46 of the Motion, that Roche

intends to continue to sequester (preliminarily and permanently) property of the bankruptcy estate,

notwithstanding this Honorable Court’s jurisdiction over property of the estate, fraudulent

conveyances, preferential transfers, related core and non-core proceedings and a number of contested

matters. In fact, the cases mentioned in Footnote 46 do not involve money (and in some cases, not

even property of the bankruptcy estate) - instead they involve preliminary injunctions and contempt

orders or, in the case of Mantia, use of “non-monetary” property in commission of an ongoing tort.

Roche’s retention of the property of the Debtors’ estates in and of itself may be a violation of the

automatic stay. The Court should deny consideration of the Motion until such time as Roche takes

affirmative steps to start the process to return this property to the estates.

        29.     Debtor admits that the Alabama Action is at an advanced stage against the Debtors

that have not been “defaulted”. Debtor doubts that discovery is completed however.

        Affirmatively, as was the case with the Defaulted Debtors, the Debtors who are not in default

do not have counsel at this stage and many of them do not have funds available to them for the

retention and compensation of counsel.


                                                   -7-
Case 20-12204-SDM         Doc 26     Filed 07/22/20 Entered 07/22/20 11:34:58               Desc Main
                                    Document     Page 8 of 15



        Further answering, in the affirmative, the Debtor notes, as previously stated, that there may

or may not be anything to “fight over” insofar as monetary assets are concerned in the Alabama

Action if the funds that have been frozen there are actually legitimate property of an irrevocable

trust. Certainly, there are legitimate and viable reasons to be asserted by many of the Debtors in

these cases that some of the funds in the Alabama Action belong to them, either through “direct”

ownership, avoidance claims and causes of action, or through issues regarding property of the estate

and turnover actions. The likelihood of inconsistent and multiple rulings as all this litigation in this

Court proceeds along a orderly path with respect to issues (as previously noted) of what is property

of the estates of the Debtors, what fraudulent conveyance claims exist by and on behalf of the Debtor

entities, what funds are legitimate irrevocable trust funds and not property of the estate, combined

with the extensive discovery that will be related thereto is readily apparent as to rulings in the

Alabama Action and in this Honorable Court. Further, time spent away from the reorganization

process and litigation in this Court, while litigating in the Alabama Action, will only delay these

proceedings here and take time away from the Debtor in this reorganization, liquidation and

litigation efforts.

        30.     The allegations, inferences and conclusions contained in Paragraph 30 of the Motion

are denied. It is clear that a heavy burden will be placed on the non-defaulted debtors to defend the

claims against them in the Alabama Action both from a retention, and then a compensation, aspect

with respect to counsel to defend them. Simply because some of the non-defaulted debtors are

owned by PHC, does not mean a judgment against PHC (especially given the chance of appeal)

would “effectively end the case against them” while they are protected by the automatic stay. It will




                                                  -8-
Case 20-12204-SDM         Doc 26    Filed 07/22/20 Entered 07/22/20 11:34:58              Desc Main
                                   Document     Page 9 of 15



be up to further decisions for a final, binding judgment as to whether Roche’s argument that “all of

the Debtors are controlled by and de facto extensions of the Mingas,” actually prevails.

       31.     Debtor admits Judge Bowdre’s June 10 order speaks for itself. And, it is Judge

Bowdre’s decision that the Alabama Action will continue against the persons and entities that are

not debtors in this Honorable Court. Debtor respectfully submits that substantially all of the assets

that might be used to satisfy any claim of Roche are now property of the estates of debtors who are

debtors before this Honorable Court. However, to the extent Roche desires to continue to litigate

against non-debtor entities, Judge Bowdre’s order explicitly provides for that.

       32.     The allegations, inferences and conclusions contained in Paragraph 32 of the Motion

are denied. As noted, the prejudice to the Debtors and their creditors will be significant, especially

if the Debtors at this stage do not have counsel to represent them in the Alabama Action. And,

undoubtedly, the cost of the Alabama Action will be significant.

       Affirmatively, Debtor submits the Court should exercise its discretion and allow the

automatic stay to remain in effect until this Honorable Court determines what it is everyone is

fighting over, to whom assets belong and what is property of the Debtors’ estates and what is not.

       Further answering in the affirmative, the Debtor does not expect this Honorable Court to

adjudicate anew here (in the context of claims litigation), the damage claims pending in the Alabama

Action. But this Court can, and should, exercise its discretion and leave the automatic stay in effect

until it can determine who owns what, and why, in the only “one stop shop” that can make those

decisions and those determinations in light of the multiple and conflicting claims which now exist

and which will be litigated here upon commencement of litigation to determine what is property of

the Debtors’ estates. That must be determined in this Honorable Court.


                                                 -9-
Case 20-12204-SDM         Doc 26     Filed 07/22/20 Entered 07/22/20 11:34:58             Desc Main
                                   Document      Page 10 of 15



        33.    Debtor denies the allegations, inferences and conclusions contained in Paragraph 33

of the Motion. Again, the absence of counsel and the cost and expenses of compensation of counsel

to defend the Alabama Action remain open and unresolved issues. If Roche is serious when it states

that it “merely seeks the final adjudication of its non-bankruptcy rights against the Debtors in the

District Court,” that begs the question as to the determination of the bankruptcy rights of Roche

against the Debtors and what court makes those determinations. And it proves the Debtor’s point.

The “bankruptcy” issues (most particularly the ones involving what funds are at issue, at risk and

are being fought over) should be determined by the bankruptcy court before the time and effort are

put into the Alabama Action because it may be, once this Court makes its decisions, there really is

nothing to fight over. In that event, the amount of defense costs for defending the Alabama Action

would have been wasted if the Court lifts the stay at this stage.

        34.    The allegations, inferences and conclusions contained in Paragraph 34 of the Motion

are denied.

        Affirmatively, in order for Roche (and the Debtor, for that matter) to assert fraudulent

conveyance, avoidance, preferential transfer and other “clawback” claims, this Court will necessarily

have to become familiar, in those core proceedings, with whatever practices and courses of conduct

have been embarked upon by the various defendants, the trust and Capital Asset Management, LLC

 over the last eight or so years. The burden of instructing “yet another court” about the full extent

of the Debtors’ business practices will, of necessity, have to be litigated here, no matter what.

        35.    The allegations, inferences and conclusions contained in Paragraph 35 of the Motion

are denied.




                                                -10-
Case 20-12204-SDM         Doc 26     Filed 07/22/20 Entered 07/22/20 11:34:58              Desc Main
                                   Document      Page 11 of 15



                                              NOTICE

       36.     The allegations, inferences and conclusions contained in Paragraph 36 of the Motion

are denied. Because of Roche’s “rush” to get its Motion filed and noticed, the creditor matrix had

not yet been filed when it filed and noticed its Motion. Accordingly, because the creditors of the

Debtor’s estate has not received notice, the noticing period should begin anew. The Motion is

wholly defective as a result.

                                          CONCLUSION

                                  Last Unnumbered Paragraph

       Debtor denies that Roche is entitled to the relief demanded within the Last Unnumbered

Paragraph of the Motion or to other relief in the premises.

                                  AFFIRMATIVE RESPONSES

       1.      Debtor has not yet retained Court approved counsel in the Alabama Action and until

such time as it does so (or is able to do so), the Motion should be denied, to give the Debtor a chance

to secure counsel.

       2.      In addition, at this early stage of this case, lifting the automatic stay would be

premature until Debtor secures counsel to represent it in the Alabama Action and that request is

approved by this Honorable Court after notice and a hearing. Lifting the stay before the Debtor has

engaged (and the Court has approved the Debtor’s selection of) counsel would be unfair to the

Debtor while it is not represented.

       3.      Notice is inadequate and inappropriate under the circumstances requiring Roche to

“start over” after it filed and noticed its Motion without a matrix.




                                                 -11-
Case 20-12204-SDM         Doc 26     Filed 07/22/20 Entered 07/22/20 11:34:58                Desc Main
                                   Document      Page 12 of 15



       4.      This Honorable Court should exercise its discretion and delay the lifting of the

automatic stay and the liquidation, if any, of the Roche claims against both the Defaulted Debtors

and the non-defaulted debtors until such time as this Honorable Court determines what is actually

owned by the Debtor estates in all of these cases and what is not property of the estates. Substantial

questions exists with respect to whether or not the cash that has been “frozen” in the Alabama Action

is property of a trust, property of Capital Asset Management, property of some, all, or a combination

of the other cases that are in bankruptcy in this Honorable Court. Substantial questions exist with

respect to fraudulent conveyances and other avoidance actions that are core proceedings owned by

the Debtors in these cases that may very well be litigated with the trust, Capital Asset Management

and Roche with respect to funds that were involuntarily transferred from the Debtors without

reasonably equivalent value. Those issues are core proceedings and should be determined by this

Court before the automatic stay is lifted so that the parties will know what property belongs to what

entity and what is actually at issue to be paid to creditors in these cases.

       5.      The ordered liquidation by the Alabama District Court has triggered tremendous

capital gains tax liability. The lifting of the automatic stay (or a hearing on that) is premature

because the interest of the Debtors, Capital Asset Management, LLC, Roche, the Internal Revenue

Service, Mississippi State Tax Commission and, possibly, the trust, are inextricably intertwined and

should be considered together. In that regard, Debtor seeks an actual “live” hearing in order to

present its factual defenses and evidence to the Court.

       6.      Lifting of the automatic stay at this stage of this case will be highly prejudicial to the

Debtor and may actually be premature considering all of the unanswered and open questions that

exist as outlined in this Answer and Response. Accordingly, Debtor respectfully submits that a


                                                  -12-
Case 20-12204-SDM          Doc 26     Filed 07/22/20 Entered 07/22/20 11:34:58                  Desc Main
                                    Document      Page 13 of 15



deferral by the Court, in the exercise of its sound discretion, as to the lifting of the stay is appropriate

until further proceedings can be held in this Honorable Court to resolve these open issues which are

significant.

        7.      Further responding in the affirmative, to the case law and arguments cited within

Footnote 46, Debtor agrees with the basic proposition that the filing of a bankruptcy case does not

allow the Debtor to violate contempt orders and the injunctions upon which the contempt was based.

Here, however, there is no contempt order that is being enforced with respect to property of the

Debtor’s estate, and that property should be returned. Further, Debtor agrees with the basic

proposition stated in the Mantia case that a debtor may not continue to use property (in that case, it

was a restaurant which has been ordered closed because of continued trademark violations) in the

commissions of an ongoing tort or other violation of a court order issued by a non-bankruptcy court.

Again, that case is factually distinguishable because the Debtor is not seeking a return of its funds

in order to continue to commit a tort or torts - it is seeking return of its funds because the funds are

property of its bankruptcy estates. These funds will be used to pay claims - not to commit torts. In

addition, Roche implicitly suggests that the property may not be property of the bankruptcy estates

which would allow Roche to request the court in the Alabama Action to disburse the money to

Roche. Roche further makes it clear that relief from the stay would not allow it to convert the

Alabama Action preliminary injunction to a permanent injunction, despite the fact that Roche states

immediately before that “Roche respectfully submits that, because the stay only protects property

of the Debtors’ estates . . .” Motion at Page 12 at Footnote 46. This confusing and seemingly

inconsistent language puts the Debtor on notice that Roche may proceed at its pleasure in the

Alabama Action with respect to the funds that are on deposit there without seeking, or obtaining,


                                                    -13-
Case 20-12204-SDM         Doc 26     Filed 07/22/20 Entered 07/22/20 11:34:58              Desc Main
                                   Document      Page 14 of 15



relief from this Honorable Court. Indeed, the last sentence of Footnote 46 provides: “Nevertheless,

for the avoidance of doubt, the Proposed Order explicitly provides that the automatic stay does not

alter or limit the scope of any injunctive relief that has been granted [thereby depriving the Debtors

of their property] or may be granted by the District Court.” (Motion at p 12, Footnote 46 (emphasis

added)). So, Roche makes it clear that it will seek further injunctive relief from the district court

which may include disbursement of the proceeds. And it is that prospective action would be a

violation of the automatic stay and which further justifies this Court in requiring Roche to return the

funds to the Debtor estates and denying the Motion until Roche does so.

       WHEREFORE, PREMISES CONSIDERED, Debtor respectfully prays that upon a

hearing hereof this Honorable Court will enter its order denying, at least for the time being, the

Motion. Debtor prays for general relief.

       This the 22nd day of July, 2020.

                                                        Respectfully submitted,

                                                        CAPITAL ASSET MANAGEMENT, LLC


                                                          /s/J. Walter Newman IV
                                                        J. WALTER NEWMAN IV

J. Walter Newman IV, MSB# 3832
NEWMAN & NEWMAN
587 Highland Colony Parkway
Ridgeland, MS 39157
Telephone No. (601) 948-0586
Email: wnewman95@msn.com
Attorney for Debtor




                                                 -14-
Case 20-12204-SDM         Doc 26     Filed 07/22/20 Entered 07/22/20 11:34:58             Desc Main
                                   Document      Page 15 of 15



                                 CERTIFICATE OF SERVICE

       I, J. WALTER NEWMAN IV, attorney for Debtor, do hereby certify that I have this date

transmitted via Electronic Case Filing, as it appears on this date in the Court registered e-filers of

CM/ECF and/or via U. S. Mail, postage prepaid, a true and correct copy of the foregoing Pleading

to the following:

       Sammye S. Tharp, Esq.
       Office of the United States Trustee
       sammye.s.tharp@usdoj.gov

       Thomas M. Hewitt, Esq.
       thomas.hewitt@butlersnow.com

       Christopher R. Maddux, Esq.
       chris.maddux@butlersnow.com

       R. Campbell Hillier
       cam.hillyer@butlersnow.com

       Geoffrey Potter, Esq.
       gpotter@pbwt.com


       THIS, the 22nd of July, 2020.


                                                         /s/ J. Walter Newman IV
                                                        J. Walter Newman IV




                                                 -15-
